DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/14/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11,  13-17, 40-41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Schad et al. (US 2017/0281553) in view of Grillo et al. (WO 1991015548).
Schad et al. (US 2017/0281553) (hereinafter Schad et al.) disclose film coating compositions comprising a cellulosic polymer and a plasticizing agent (abstract). Film-forming agents include those such as HPC and salt of CMC (para 0015). The film coating composition can include at least one cellulosic polymer that is non-ionic prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Examples 1 and 2 disclose HPC at amounts between 18-25 wt %. While sodium CMC is less than the recited 18 % of the claims, Schad et al. discloses that the amounts can be present in at least 20%. A reference is good for all that it suggests including nonpreferred embodiments.  Schad et al. disclose acetlated monoglycerides as plasticizing agents (para 0018) and the plasticizing agent can be at least about 5 % or 8-25 % (see para 0046). These are amounts that overlap with the instant claims. A solvent is included (abstract). In some embodiments, the film coating suspension can comprise about 15% to about 22% and about 16% to about 20% solids by weight (para 0050). Schad et al. discloses inclusion of talc as lubricant which may be present from 15 wt % to 19 wt % (paras 0019 and 0027). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Schad et al. such as a coating composition formed 
	While Shad et al. does not disclose the properties as claimed, it is noted that claim 1 merely recites wherein when applied to a 400 mg standard  flat-faced radius-edged round tablet dosage from to a 3 %  weight gain, provides a coated dosage form having one or more properties and thus is a recitation of a result when applied and not a structural limitation or feature of a claimed composition but rather a result achieved when applied. Shad et al. meets the structural features of the claim. 
Schad et al. has been discussed supra and does not disclose inclusion of maltodextrin in an amount of at least 8 % and at most 17.5 %.
Grillo et al. (WO 1991015548) (hereinafter Grillo et al.) disclose film coatings and that “we  have found that maltodextrin, in combination with cellulosic polymers of varying molecular weights, exhibits excellent adhesive qualities, enhanced gloss characteristics and reduced incidence of cloudiness (known as frost) , often better than the film properties of HPMC and other cellulosic polymers alone”. The cellulosic film former is taught to be HPC or CMC. The maltodextrin  can be present from 5-78.5 % a range that overlaps. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include 
Applicants have recited a property of measuring the composition however, the combined teachings of the prior art make obvious the composition and the structure would arrive at the properties when measured absent evidence to the contrary. 
Claim 1 recites a coating with hydroxypropyl cellulose from at least 18 % to at most 25 %, a carboxymethylcellulose from at least 18 % to at most 25 % and maltodextrin in amount of at least 8 % to 17.5 % of which the combined teachings of the prior art render obvious to arrive  at the claimed  structure.

RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered. Applicants have amended the claims to require maltodextrin from at least 8 % to at most 17.5 %. Applicants argue that the limitations cited for Gimbel were not present in the provisional and thus it is not prior art. In response, this argument is noted however, the provisional included support for the 20 % maltodextrin. The claims have been amended to recite 17.5 % at most. This narrows the scope as the upper limit was previously recited to be 25 %. Gimbel has been withdrawn because it does teach the amended upper range.
Applicants also note that claim 1 has been amended to require the inclined transient distance which is not taught by the art. Applicants argue it is unexpected relative to the prior art. 
In response, it is not clear to the Examiner why the incline transient distance is a result that is unexpected. Applicants’ specification does not delineate what gives rise to 
Claim 1 recites a coating with hydroxypropyl cellulose from at least 18 % to at most 25 %, a carboxymethylcellulose from at least 18 % to at most 25 % and maltodextrin in amount of at least 8 % to 17.5 % of which the combined teachings of the prior art render obvious to arrive  at the claimed  structure. 
CONCLUSION
6.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615